United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 02-11363
                           Summary Calendar



TIMOTHY ROBERT KLINE

                       Plaintiff - Appellant

     v.

BROWN COUNTY SHERIFF’S OFFICE AND JAIL EMPLOYEES,
GLENN SMITH, MARY BARRON, BROWN COUNTY DETENTION CENTER INMATES

                       Defendants - Appellees

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:02-CV-226
                      --------------------

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Timothy Robert Kline, Texas prisoner # 916910, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous because it is time-barred.    Kline’s brief does not

address the basis of the district court’s dismissal of his action

as time-barred.   Although this court applies less stringent

standards to parties proceeding pro se than to parties


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11363
                                 -2-

represented by counsel and liberally construes briefs of pro se

litigants, pro se parties must still brief the issues and

reasonably comply with the requirements of FED. R. APP. P. 28.

Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).    Because

Kline does not address the district court’s reasons for

dismissing his claims, he has abandoned the claims.    Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

     Kline’s appeal is without arguable merit and, therefore, is

DISMISSED as frivolous.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   The district court’s dismissal

of this action as frivolous and this court’s dismissal of this

appeal as frivolous both count as “strikes” under 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).   Kline is advised that if he accumulates three strikes

under 28 U.S.C. § 1915(g), he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is in imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).   Kline’s

motion for appointment of counsel is DENIED.

     APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING ISSUED.